IN THE UNITED STATES COURT OF APPEALS
              FOR THE FIFTH CIRCUIT  United States Court of Appeals
                                              Fifth Circuit

                                                            FILED
                                                        March 28, 2008
                          No. 05-11419
                        Summary Calendar             Charles R. Fulbruge III
                                                             Clerk

BOBBY C DOAK

                                     Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                     Respondent-Appellee

                            ******
                         Consolidated with
                            ******


                            No. 06-10877


KEVIN DEVON HAYNES

                                     Petitioner-Appellant

v.

NATHANIEL QUARTERMAN, DIRECTOR, TEXAS DEPARTMENT OF
CRIMINAL JUSTICE, CORRECTIONAL INSTITUTIONS DIVISION

                                     Respondent-Appellee


            Appeals from the United States District Court
                 for the Northern District of Texas
                                No. 05-11419 c/w
                                 No. 06-10877

                            USDC No. 3:05-CV-155
                            USDC No. 3:05-CV-1935


Before JOLLY, DENNIS, and PRADO, Circuit Judges.
PER CURIAM:*
      Bobby C. Doak, Texas prisoner # 938995, and Kevin Devon Haynes, Texas
prisoner # 1175542, appeal the dismissal of their 28 U.S.C. § 2254 habeas corpus
petitions as time barred. We previously granted Doak and Haynes certificates
of appealability with respect to whether the district court was correct in finding
that their state habeas applications were not “filed” under 28 U.S.C. § 2244(d)(2)
as of the dates they were deposited in the prison mail system but on the dates
they were file-stamped by the state court. We now affirm.
      Doak was convicted of aggravated sexual assault on a child under 14 and
was sentenced to 65 years of imprisonment. Haynes was convicted of aggravated
assault with a deadly weapon and was sentenced to 35 years of imprisonment.
Their convictions were affirmed on direct appeal, and after their state habeas
applications were denied, they filed § 2254 petitions. Both petitions were
dismissed as time barred.
      Under the Antiterrorism and Effective Death Penalty Act (AEDPA), Doak
and Haynes each had one year from the dates their convictions became final to
file their § 2254 habeas petitions, but the one-year time limit was tolled during
the pendency of their state habeas applications. See § 2244(d). Doak and
Haynes contend that their state habeas applications were “filed” so that the
AEDPA was tolled under § 2244(d)(2) as of the dates they deposited them in the
prison mail system. The respondent argues in reply that the applications were



      *
      Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion
should not be published and is not precedent except under the limited
circumstances set forth in 5TH CIR. R. 47.5.4.

                                        2
                                No. 05-11419 c/w
                                 No. 06-10877

not “filed” under § 2244(d)(2) until they were file-stamped in state court. The
dates their state applications were “filed” is significant in each case because
Doak and Haynes met the AEDPA deadline under the interpretation they favor
and missed it under the interpretation favored by the respondent.
      We review a district court’s dismissal of a § 2254 petition on procedural
grounds de novo. Larry v. Dretke, 361 F.3d 890, 893 (5th Cir. 2004). In both
cases, the district court concluded, based on this court’s decision in Coleman v.
Johnson, 184 F.3d 398 (5th Cir. 1999), that Doak and Haynes “filed” their § 2254
petitions for purposes of § 2244(d)(2) on the dates they were file-stamped by the
state court. In Coleman v. Johnson, we “decline[d] to extend the mailbox rule to
the determination of filing dates for state habeas applications.” 184 F.3d at 402.
In support of their argument that Coleman is no longer good law, Doak and
Haynes point to the holding of the Texas Supreme Court in Warner v. Glass, 135
S.W.3d 681 (Tex. 2004), that “a pro se inmate’s claim under section 14.004 of the
Inmate Litigation Act is deemed filed at the time the prison authorities duly
receive the document to be mailed.” 135 S.W.3d at 684.
      After Doak and Haynes were granted certificates of appealability, we
rejected the interpretation that Doak and Haynes favor in Howland v.
Quarterman, 507 F.3d 840 (5th Cir. 2007), holding that the mailbox rule does not
apply to state habeas applications in Texas. 507 F.3d at 843-45. State habeas
applications in Texas are made pursuant to article 11.07 of the Texas Code of
Criminal Procedure and are therefore not governed by the Texas Civil Procedure
& Remedies Code at issue in Warner. Id.; see also Aranda v. District Clerk, 207
S.W.3d 785, 786 (Tex. Crim. App. 2006). In light of our holding in Howland, the
mailbox rule does not apply to the state habeas applications filed by Doak and
Haynes for purposes of tolling the AEDPA one-year statute of limitations under
§ 2244(d)(2). See Howland, 507 F.3d at 843-45. Accordingly, we affirm the
dismissal their § 2254 petitions as time barred. AFFIRMED.

                                        3